 

UNITED STATES DISTRECT COURT
AJORTHERN DESTRECT OF INDIANA

Jeremy LW VOw\ Gr ’

VV case 4 3:1 9-c-\e4

St. Soseph Lo eat dail et, al

SUPPLEMENT TO COMPLALNT

_

+ ye na | ; cn e “ {
Plains Jeremy Heonand Tied & er? 7 Lo. pen
against the DH. Voseoh Lowery Sort | eb al ond 1S pers.
PleintE oliol not sign the complenat by Armless ev por,
Attached #3 pose 19 of +e comp laine, signed by plain
Adached also is a certified mei receipt do Show Ae
dove this cormplornt ufasS postmarked,

Chon ¥f 1d

Saony ber YWAcry) oe -FILED-

Cocrectonl al Lansh tio

Federa , MAR 25 2019
p U. box 4 200 . ROBERT TRGOVICH ar
Manchester, KY 40962 NORTHERN SINE EO an

March 19, 20'4

 
 

USDC IN/ND case 3:19-cv-00169-JD-MGG document filed 03/11/19 page 19 of 19
(INND Rev, 8/16) page 4

5. When did this event happen?
_ © Before | was confined.
- S&While | was confined awaiting trial.
© After | was convicted while confined serving the sentence.

© Other:

 

6. Have you ever sued anyone for this exact same event?

CXNo. .
O Yes, attached is a copy of the final judgment OR an additional sheet listing the court,
case number, file date, judgment date, and result of the previous case(s).

7. Could you have used a prison grievance system to complain about this event?
O No, this event did not happen in a prison or jail.
O No, this event is not grievable at the prison or jail where it occurred.
SYes, | filed a grievance and attached is a copy of the response from the final step Exhibit A and a5)
O Yes, this event was grievable, but | did not file a grievance because

 

 

 

8. If you win this case, what do you want the court to order the defendant(s) to do?
(NOTE: A case filed on this form will not overturn your conviction or change your release date.]

Period asks thad- He do Lrrd ands be pools peal fo pau bing

' ' ' ft
compenissctorg and Quai tive damages tn the mnt of /
£00, 000,000,002) Ar) tot medical cave. fir martes at the te
C= TOA Le

BU VALA

the Conststlsion 2 the. ited Shales of America,

Initia! Each Statement
‘| will pre-pay the filing fee OR file a prisoner motion to proceed in forma pauperis.

| will Keep a copy of this complaint for my records.

i | will promptly notify the court of any change of address.

 

 

  
   
 

      

ll

| declare under penalty of perjury that the statements in this complaint are true.
| placed this complaint in the prison mail system on _.9 /_4 /20_/9 at_//’3 (amypm.

[Do not fill in this date and time until you give the complaint to prison officials to send to the court.]

KZ. HLM & : U5D8-O27
Sigadture CO V /f Prisoner Number

[DO NOT write in the margins or on the back of any pages. Attach additional pages if necessary.]

 
U.S. Postal Service”
CERTIFIED MAIL® RECEIPT

layers ea ETM

  

 

 

 

 

 

 

7017 2400 0000 75be 1ec06

 

 

ele ary etc ie sn Nees reassert a pret a eee aA Lan SL Un ce
 

 

5 F
NAME Senn Witinans SO
REG. NO. _//4 OF ~ OR")

FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 4000
MANCHESTER, KY 40962-4000

 

MMOLE TN SFP

2 HAR 2hho PM SL

> 16508-0272

District Court Clerk
204 S MAIN ST

room 102

South BEND, IN 46601
United States

jp Hinged a Oiaaed fed gj yy APiyedy gdp Hi edfabsdaigjerertong fed

 
